Case 1:20-cv-01556-WJM-GPG Document 56 Filed 02/09/21 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

  Civil Action No. 20-cv-1556-WJM-GPG

  JOSHUA SIMPSON and
  LUKE-IRVIN CHRISCO,

         Plaintiffs,
  v.

  MATT LEWIS, Sheriff of Mesa County, Colorado, in his official capacity,

       Defendant.
  ______________________________________________________________________

          ORDER ADOPTING JANUARY 19, 2021 RECOMMENDATION OF
       MAGISTRATE JUDGE GRANTING DEFENDANT’S MOTION TO DISMISS
                           PLAINTIFFS’ COMPLAINT
  ______________________________________________________________________

         This matter is before the Court on the January 19, 2021 Recommendation of

  United States Magistrate Judge Gordon P. Gallagher (the “Recommendation”) (ECF No.

  54) that Defendant’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(6)

  (ECF No. 37) be granted and that this action be dismissed in its entirety.1 The

  Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

  Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were due

  within fourteen days after being served with a copy of the Recommendation. (ECF No.

  54 at 1.) Despite this advisement, no objections to the Magistrate Judge’s

  Recommendation have to date been received.



         1
           On October 11, 2020, Plaintiff Chrisco filed Plaintiff’s Motion for Voluntary Dismissal
  Without Prejudice, requesting that the Court enter an order dismissing him as a Plaintiff without
  prejudice. (ECF No. 49 at 9.) The Motion was granted on February 9, 2021. (ECF No. 55.)
Case 1:20-cv-01556-WJM-GPG Document 56 Filed 02/09/21 USDC Colorado Page 2 of 2




         The Court concludes that the Magistrate Judge’s analysis was thorough and

  sound, and that there is no clear error on the face of the record. See Fed. R. Civ. P.

  72(b) advisory committee’s note (“When no timely objection is filed, the court need only

  satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.”); see also Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In

  the absence of timely objection, the district court may review a magistrate’s report under

  any standard it deems appropriate.”).

         In accordance with the foregoing, the Court ORDERS as follows:

  (1)    The Magistrate Judge’s Recommendation (ECF No. 54) is ADOPTED in its

         entirety;

  (2)    Defendant’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(6)

         (ECF No. 37) is GRANTED; and

  (3)    The Prisoner Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

  (4)    Plaintiff Simpson is GRANTED LEAVE to file an amended complaint no later than

         February 26, 2021.



         Dated this 9th day of February, 2021.

                                                      BY THE COURT:



                                                      _________________________
                                                      William J. Martínez
                                                      United States District Judge




                                                 2
